





 




EXHIBIT 10.1




SEPARATION AGREEMENT AND RELEASE




THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into as of the
25th day of January, 2017 (the “Effective Date”) by and between Social Reality,
Inc., a Delaware corporation with its principal place of business at 456 Seaton
Avenue, Los Angeles, CA  90013(the “Company”) and Richard Steel, an individual
residing at 2052 Pebble Drive, Alamo, CA  94507 (the “Executive”) (together the
“Parties”).




RECITALS




This Agreement is entered into with reference to the following facts:




WHEREAS, pursuant to the terms and conditions of that certain Stock Purchase
Agreement dated October 30, 2014 by and among the Executive, as seller, Steel
Media, a California corporation (“Steel Media”) and the Company, as buyer (the
"Stock Purchase Agreement"), the Company purchased all of the stock of Steel
Media from the Executive.




WHEREAS, pursuant to the terms of the Stock Purchase Agreement, on October 30,
2014 the Executive and the Company entered into that certain Indemnification
Escrow Agreement (the "Indemnification Escrow Agreement") with Wells Fargo Bank,
National Association as escrow agent (the "Escrow Agent"), pursuant to which Two
Million Dollars ($2,000,000) of the purchase price paid to the Executive under
the terms of the Stock Purchase Agreement (the "Escrow Amount") was deposited
into escrow with the Escrow Agent which was intended to serve as recourse for
Losses (as that term is defined in the Stock Purchase Agreement) for which the
Company (or any Company Indemnified Party (as that term is defined in the Stock
Purchase Agreement)) is entitled to make under a claim for indemnification under
Article VII of the Stock Purchase Agreement.




WHEREAS, the escrow created under the Indemnification Escrow Agreement expires
on October 30, 2017 and, through the date hereof, no Claims (as that term is
defined in the Indemnification Escrow Agreement) have been made against the
Escrow Amount.




WHEREAS, under the terms of the Stock Purchase Agreement, on October 30, 2014
the Executive and the Company entered into that certain Employment Agreement
dated as of October 30, 2014 (the "Employment Agreement") pursuant to which the
Executive is employed by the Company, serving as its President.




WHEREAS, the Executive has advised the Company he is considering terminating his
employment with the Company and resigning from all positions with the Company
and its subsidiaries.




WHEREAS, in conjunction with such separation from the Company and as a material
inducement to enter into this Agreement, the Executive has requested an early
termination of the Indemnification Escrow Agreement and a release of full amount
of the Escrow Amount to him, and the Company has offered to pay for twelve (12)
months of COBRA healthcare benefits on behalf of the Executive and his family
following the separation.




NOW THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:





1







--------------------------------------------------------------------------------







 







AGREEMENT




The parties acknowledge that the Recitals stated above are fully incorporated
and are part of this Agreement.  All terms not otherwise defined herein shall
have the same meaning as in the Employment Agreement.




1.

Purpose. This Agreement supersedes any and all prior oral or written agreements
and understandings between the Parties. This Agreement is not and shall not in
any way be considered or interpreted as an admission by Company, or any of its
directors, officers, agents, employees or representatives, of any acts of
discrimination whatsoever against Executive, or any other person, or that
Company violated any federal, state, or local law, or that Executive’s
separation from employment was unwarranted, unjustified, discriminatory or
otherwise unlawful. This Agreement is the good faith settlement of any potential
disputed claims, and Company specifically disclaims any liability to or
discrimination against Executive or any other person, on the part of itself, its
directors, officers, agents, insurers, Executives, or representatives. Executive
acknowledges that Company is not entering into this Agreement because it
believes that Executive has any cognizable legal claim against the Released
Parties (defined below). If Executive elects not to sign this Agreement, the
fact that this Agreement was offered will not be understood as an indication
that the Released Parties believed Executive was treated unlawfully in any
respect.




2.

Separation.




(a)

Voluntary Resignation.  The Executive hereby voluntarily terminates his
employment with the Company.  The Executive hereby immediately resigns all
positions as an officer and director of the Company and its subsidiaries and the
Company hereby accepts such resignations (collectively, the "Voluntary
Resignation").  The Executive represents and warrants that he is not resigning
his employment for "Good Reason" or seeking to terminate the Employment
Agreement for "Disability" and there are no events or circumstances which would
otherwise permit him to do so.  The Parties agree that the Executive's
employment relationship with Company, it subsidiaries, affiliates, and
successors is permanently and irrevocably severed and the Company's obligations
under Section 6.9 (Board Seat) of the Stock Purchase Agreement are hereby
terminated. For avoidance of doubt, the Parties acknowledge that the provisions
of Sections 6 (Confidentiality), 7 (Assignment of Developments; Works for Hire),
11 (Governing Law; Consent to Jurisdiction; Arbitration) and 15
(Indemnification/D&O Insurance) of the Employment Agreement, and the provisions
of Sections 6.7 (Indemnification of Directors and Officers) of the Stock
Purchase Agreement and the Company's Insider Trading Policy remain in full force
and effect.




(b)

Restricted Period.  The Parties acknowledge that the definition of “Restricted
Period” in Section 6.8 (Noncompetition; Non-Solicitation) of the Stock Purchase
Agreement is hereby amended and shall end eighteen (18) months following the
Effective Date.  With the exception of this amendment to the duration of the
Restricted Period, the provisions of Section 6.8 of the Stock Purchase Agreement
remain in full force and effect. For avoidance of doubt, the Parties acknowledge
that the Executive shall no longer be bound by the restrictions of Section 6.8
of the Stock Purchase Agreement following the eighteen (18) month anniversary of
the Effective Date.




(c)

Amounts Owed.  The Executive acknowledges that he is not entitled to any
Severance Amount or similar amounts as a result of the Voluntary Resignation.
 Exhibit A attached hereto an incorporated herein by such reference sets forth
any and all amounts owned to Executive on the date hereof (the "Termination
Date") by the Company, its subsidiaries, affiliates and successors pursuant to





2







--------------------------------------------------------------------------------







 




the terms of the Employment Agreement or otherwise.  Executive acknowledges that
no amounts are due him under the terms of the Stock Purchase Agreement for any
Earnout Consideration (as that term is defined therein) or otherwise, except for
any portion of the Escrow Amount to which he may be entitled under the terms of
the Indemnification Escrow Agreement as hereinafter set forth.




(d)

Unvested Options.  The Executive acknowledges that the options to purchase
shares of the Company's Class A common stock granted to him under Section 3(d)
of the Employment Agreement (the "Stock Options") have not yet vested and such
unvested Stock Options shall immediate terminate and be of no further force or
effect.




3.

Consent to Release of Escrow Amount. To the knowledge of the Executive, there
are no pending or threatened Claims (as that term is defined Indemnification
Escrow Agreement) against the Escrow Amount and no events have occurred since
the date thereof which would reasonably be expected to result in a Claim.  In
reliance on such representation, the Company hereby consents to the early
termination of the Indemnification Escrow Agreement and the release of the
Escrow Amount to the Executive.  Concurrent with the execution of this Agreement
by the Parties, the Company shall execute the Joint Written Instructions to
Escrow Agent to Release Funds from Escrow Account in the form attached hereto as
Exhibit B and incorporated herein by such reference.  The Executive shall be
responsible for the payment of any and all outstanding fees due the Escrow
Agent, if any, under the terms of the Indemnification Escrow Agreement.




4.

Payment of Wages and Benefits. Executive acknowledges and agrees that Company
paid Executive all compensation due and owing to him under the California Labor
Code and all other applicable state and federal laws as of the Termination Date,
subject to the amounts set forth on Exhibit A hereto, including but not limited
to any and all wages, salary, bonuses,  discretionary bonuses, equity
incentives, commissions, reasonable business expenses, benefit plans and
programs, and PTO on the Termination Date.  The Company will provide Executive
and his family with twelve (12) months of COBRA healthcare benefits at the sole
expense of Company.




5.

Referrals. The Company agrees that it will answer all reference inquiries with
respect to Executive by stating the separation date, dates of employment, and
job title.




6.

Unemployment Insurance Claim. Company agrees that it will not contest or oppose
Executive’s claim for unemployment insurance benefits, if any is made.




7.

Executive’s Release and Waiver.  The Executive hereby forever voluntarily
releases and discharges Company and its affiliates, successors and assigns, as
well as each of its past and present officers, directors, employees, agents,
attorneys and stockholders (collectively, the “Released Parties”), from any and
all claims, charges, complaints, liens, demands, causes of action, obligations,
damages and liabilities, known or unknown, suspected or unsuspected, that
Executive had, now has or may hereafter claim to have against the Released
Parties arising out of or relating in any way to Executive’s employment with the
Company, or otherwise relating to any of  the Released Parties from the
beginning of time to the date of this Agreement (the “Release”). This Release
specifically extends to, without limitation, any and all claims or causes of
action for wrongful termination, termination with Cause or for Good Reason,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and any claims under any applicable state, federal or local
statutes and regulations, including, but not limited to, the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, as amended,  the Fair Labor
Standards Act, as amended, the Americans with Disabilities Act of 1990, as
amended, the Rehabilitation Act of 1973, as amended, the Executive Retirement
Income Security Act of





3







--------------------------------------------------------------------------------







 




1974, as amended, the Age Discrimination in Employment Act, as amended, the
Older Workers’ Benefits Protection Act (29U.S.C.§626), as amended, the Worker
Adjustment and Retraining Notification Act, as amended, Section 806 of the
Sarbanes-Oxley Act, the Family and Medical Leave Act, as amended, the California
Family Rights Act, as amended, the California Fair Employment and Housing Act,
as amended, and California Labor Code; provided, however, that this Release does
not waive, release or otherwise discharge any claim or cause of action hat
cannot legally be waived, including, but not limited to, workers’ compensation
benefits, unemployment benefits, and any claims under section 2802 of the
California Labor Code.




8.

Company’s Release and Waiver.  The Company, on behalf of itself and the Released
Parties, voluntarily, irrevocably, and unconditionally releases, acquits, and
forever discharges Executive, his successors, assigns, heirs, estates,
executors, administrators, agents, representatives, and/or attorneys, and each
of them, from any and all charges, complaints, claims, promises, agreements,
controversies, suits, demands, costs, losses, debts, actions, causes of action,
damages, judgments, obligations, liabilities, and expenses of whatever kind and
character, known or unknown, suspected or unsuspected, including any claims for
attorneys’ fees and costs, which Company, the Released Parties or any of them,
now have, own, hold, or claim to have, own, or hold, or may have had, owned, or
held, or may in the future claim to have, own, or hold against Executive, his
successors, assigns, heirs, estates, executors, administrators, agents,
representatives, and/or attorneys, or any of them, regarding events that have
occurred in connection with or related to Executive’s employment with Company.




9.

Waiver Under Section 1542 of the California Civil Code. For the purpose of
implementing a full and complete release, the Parties understand and agree that
this Agreement is intended to include all claims, if any, which the Parties may
have and which the Parties do not now know or suspect to exist in their favor
against the other Party and this Agreement extinguishes those claims.
Accordingly, the Parties expressly waive all rights afforded by Section 1542 of
the Civil Code of the State of California and any similar statute or regulation
in any other applicable jurisdiction.




10.

No Claims or Lawsuits. The Parties agree not to bring any claim, action, suit or
proceeding against each other or any of the other Released Parties regarding the
matters settled, released and dismissed hereby, including, but not limited to,
any claim, action, suit or proceeding raised or that could have been raised in
connection with any claim or matter which is the subject of the Release. The
Parties further agree that this Agreement is a bar to any such claim, action,
suit or proceeding.




11.

Warranty and Indemnification Regarding Non-Assignment of Claims. Executive
hereby represents and warrants that he is the sole and rightful owner of all
right, title and interest in and to every claim or matter which is the subject
of the Release, and has not heretofore assigned or otherwise transferred, and
shall not assign or otherwise transfer, any interest in the claims which are the
subject of the Release which he may have against the Released Parties, or any of
them, and has not heretofore created or given rise, and shall not create or give
rise to any lien, charge, encumbrance or other right by which any other person
or entity may claim all or any part of the consideration paid to Executive
pursuant to Section 2(b) or Section 3 of this Agreement. Executive agrees to
indemnify and hold Company and all other Released Parties harmless from any
liabilities, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person or entity asserting any claim or cause of
action based upon any such assignment or transfer or purported assignment or
transfer, or any such lien, charge or encumbrance.




12.

Responsibility for Tax Liability. Executive recognizes and agrees that he alone
is responsible for any local, state, or federal taxes that may be assessed or
owing with respect to the Escrow Amount. Executive therefore agrees to make no
claim against Company for any payment or non-





4







--------------------------------------------------------------------------------







 




payment of taxes or regarding or relating to the reporting of the payment
described in this Agreement, if any, to any taxing authorities. Executive
acknowledges and agrees that Company has made no representations to him and has
provided no advice to him regarding the tax consequences of the moneys received
by him pursuant to this Agreement. Executive agrees to pay federal and state
taxes, if any, which are required by law to be paid with respect to the Escrow
Amount. Executive further agrees to indemnify and hold Company harmless from any
claims, demands, deficiencies, levies, assessments, executions, judgments or
recoveries by any governmental entity against Company for any amounts claimed
due on account of this Agreement or pursuant to claims made under any federal or
state tax laws, and any costs, expenses or damages sustained by Company by
reason of any such claims, including any amounts paid by Company as taxes,
deficiencies, levies, assessments, fines, penalties, interest, attorneys’ fees
or otherwise.




13.

Non-Disparagement. Each Party agrees that it shall not, at anytime, make,
directly or indirectly, any oral or written statements that are disparaging of
the other Party, any of its subsidiaries, affiliates, successors or assigns,
including any of its present or former officers, directors or employees.  Each
Party agrees that it shall not make any intentionally false or derogatory
statements regarding the other Party. Any violation by either Party of this
non-disparagement obligation shall constitute a material breach of this
Agreement, entitling the aggrieved Party to seek and recover any and all
consequential and foreseeable damages resulting from that breach. Company agrees
that any press release concerning Executive’s departure from Company will simply
state that Executive left Company to pursue other interests.




14.

Governing Law.  This Agreement and all rights, duties and remedies hereunder
shall be governed by and construed and enforced in accordance with the laws of
the State of California, without reference to its choice of law rules.




15.

Severability. If any court of competent jurisdiction determines that any of the
agreements or releases contained herein, or any part thereof, is unenforceable
because of the character, duration or scope of such provision, such court shall
have the power to sever such provision or modify or reduce the duration or scope
of such provision, and, in its reduced form, this Agreement shall then be
enforceable to the maximum extent permitted by applicable law.




16.

Successors and Assigns. Executive and Company agree that this Agreement will be
binding upon and pass to the benefit of the heirs, representatives, successors
and assigns of the Parties.




17.

Amendments. This Agreement may not be amended or modified other than by a
written instrument signed by Company and Executive.




18.

Attorneys’ Fees. If there is an action between the parties to this Agreement
based on this Agreement, the prevailing party in the action shall be entitled to
reasonable attorneys’ fees and costs incurred therein. In connection with the
preparation and execution of this Agreement, each Party shall bear its own
attorneys’ fees and costs.




19.

Descriptive Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.




20.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. A facsimile of this Agreement shall be deemed an original.








5







--------------------------------------------------------------------------------







 







21.

Entire Agreement.  The Parties understand and agree that this Agreement
constitutes the entire Agreement between the Parties concerning the scope of
Executive’s separation from Company and the related release of claims, and that
this Agreement supersedes any and all prior oral or written agreements and
understandings between the Parties on such issues.  No warranty, representation,
condition, understanding or agreement of any kind with respect to the subject
thereof shall be relied upon by the Parties unless incorporated herein.
Notwithstanding any other provision contained herein, this Agreement may be pled
as a thorough and complete defense to, and may be used as the basis for an
injunction against, any action, suit or other proceeding that may be instituted,
prosecuted or attempted in breach of the provisions contained herein.




22.

REPRESENTATION BY COUNSEL.  EXECUTIVE HAS A RIGHT TO OBTAIN THE ADVICE OF AN
ATTORNEY BEFORE ENTERING INTO THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE HAS
EITHER BEEN REPRESENTED BY OR RELIED UPON COUNSEL OF HIS OWN CHOOSING IN
CONNECTION WITH THE EXECUTION OF THIS AGREEMENT, OR HAS WAIVED THE OPPORTUNITY
TO DO SO AND IS FULLY AWARE OF AND UNDERSTANDS THE TERMS AND LEGAL CONSEQUENCES
OF THIS AGREEMENT.




PLEASE READ CAREFULLY. THIS  SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.




IN WITNESS WHEREOF, this Agreement was executed by the Parties hereto as of the
day and date first above written.




 

Social Reality, Inc.

 










By:










/s/ Christopher Miglino

 

 

Christopher Miglino

 

 

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Richard Steel

 

Richard Steel








6





